                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


NICHOLAS J. STEINKE,

                              Plaintiff,
       v.                                                            Case No. 19-cv-1085-bhl


KORY PIEPER, et al.,

                              Defendants.


                                    NOTICE AND ORDER


       Plaintiff Nicholas J. Steinke, who is representing himself, filed a complaint under 42 U.S.C.

§1983. On May 3, 2021, Defendants filed a motion for summary judgment. Dkt. No. 29. Under

Civil L. R. 56(b)(2), Steinke’s response materials are due within thirty days of service of the

motion, or by June 2, 2021. In responding to the motion, Steinke must respond to each of the

proposed findings of fact by agreeing with each proposed fact or explaining why he disagrees with

a particular proposed fact. If he does not indicate one way or the other, the Court will assume that

he agrees with the proposed fact. Steinke must support every disagreement with a proposed fact

by citing to evidence. He can do that by relying on documents that he attaches to his response or

by telling the Court his version of what happened in an affidavit or an unsworn declaration under

28 U.S.C. §1746.1 An unsworn declaration is a way for a party to tell his side of the story while

declaring to the Court that everything in the declaration is true and correct. Steinke must also

respond to the legal arguments in the brief.




       1
         At the bottom of his declaration, he should state: “I declare under penalty of perjury that
the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C. §1746(2).
         If Steinke fails to respond to the motion by the deadline, the Court will accept all facts

asserted by Defendants as undisputed, which will likely result in summary judgment being granted

in Defendants’ favor and the case being dismissed. Further, the Court reminds Steinke that, under

Civil L. R. 7(d), his failure to respond to Defendants’ motion may be sufficient cause for the Court

to grant the motion as a sanction for noncompliance with Civil L.R. 56 and this order.

         If Steinke believes he needs additional time to prepare his response materials, he must file

a motion asking the Court to extend the deadline before his response materials are due. If he files

such a motion, he must explain why he needs additional time and how much additional time he

needs.

         IT IS THEREFORE ORDERED that, if by June 2, 2021, Steinke does not respond to

the summary judgment motion or does not request additional time to do so, the Court will accept

all facts asserted by Defendants as undisputed and may grant the motion as a sanction for

noncompliance. See Civil L.R. 7(d).

         Dated at Milwaukee, Wisconsin this 4th day of May, 2021.

                                               BY THE COURT:


                                               s/ Brett H. Ludwig
                                               BRETT H. LUDWIG
                                               United States District Judge




                                                  2
